DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	Applicant’s amendments to the claims of March 23, 2021, in response to the Office Action of January 14, 2021, are acknowledged.

Response to Arguments
	Applicant argues that the prior art does not teach prevention of relapse or recurrence.
	The examiner notes that the claims merely require that administration of a claimed surfactant results in treatment that avoids relapse of recurrence.  
	The examiner notes: Venkatayan teaches that treatment with surfactant resulted in “no recurrence of OME in any group.”  Further, MDI intranasal surfactant reduces the passive opening pressure of the Eustachian tube and “maintains its patency.”  Further, ET dysfunction is characterized by increased opening pressure and failure to correct this will result in persistent OME and opening pressure.  Surfactants decrease passive opening pressure to counteract OME, which elevates tube opening pressure.	
Chandrasekhar explains: increased ET passive opening pressure causes OME and, in turn, middle ear effusion causing further increase in ET POP.  Further, intranasal therapy is thought to be effective at treating intractable OME.  Further, the treatment is considered a manner of achieving “sustained reduction in POP of the ET.”  It does so because it addresses the “repetitive” cycle of OME and elevated ET POP.  Findings remained normal after treatment based on tympanometric parameters.   A goal of OME treatment is prevention of irreversible changes of chronic otitis media.  The experiments demonstrate that DPPC is effective in reducing opening pressure in the healthy ear.  Treatment opens the ET and stops the cycle of ET dysfunction.  Repeated application is necessary and has added benefit.  Further, the protective function of ET closure does not appear to be lost because after administration, subjects reverted to normal.
Overall, the cited prior art teaches that administration as claimed will provide a sustained benefit in subjects with OME.  It will address a repetitive cycle and can treat intractable OME.  Administration should be repeated and there appears to be no disadvantage to reducing the protective function of ET closure as reversion to normalcy occurred.  There is no reason to believe that stop a repeat is not the same as relapse of recurrence.  Further, decreasing POP would be thought to prevent OME because it causes OME.  Administration is taught to be advantageous when repeated.  Treatment prevents irreversible changes of chronic otitis media.  As stated in the previous action, pretreatment was as effective as treatment after development, and the use of surfactant alone is shown to work as an agent that prevents the adherence of pathogens to the epithelium and pathogens are a known to induce OME development.  If the claimed administration is made to a subject with chronic otitis, it would be expected that it would lower POP and prevent a future incidence or relapse- whether or not they are presently showing symptoms.



Status of the Claims
	Claims 1, 3, 6, 7, 9-12, and 31-36.

(Maintained) Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 7, 9-12, and 31-36 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatayan et al., “Intranasal Surfactant Aerosol Therapy for Otitis Media with Effusion,” Division of Otolaryngology, January 2, 2009 (cited in IDS), in view of Chandrasekhar et al., “Otitis Media: Treatment with Intranasal Aerosolized Surfactant,” Laryngoscope 114; 2004 (cited in IDS).
	Venkatayan teaches administration of intranasal surfactant by a metered-dose inhaler to reduce opening pressure of the Eustachian tube in normal gerbil mice.  Eustachian tube dysfunction is a primary factor in the pathogenesis of otitis media with effusion. See Background.  Animals that were administered surfactant alone on a daily basis had a statistically significant decrease in days to resolution and there was no recurrence of OME in any group.  Surfactant spreads rapidly over the Eustachian tube (ET) and is confirmed previously to statistically significantly lower the passive open pressure of the Eustachian tube by aerosolized MDI surfactant. See Introduction @ par.’s 1-3.  Administration of surfactant was administered for a period of 30 days.  This is interpreted as repeated administration.  Days to resolution was statistically significantly reduced in subjects treated with surfactant alone as shown in Table II.  
	With respect to claim 9, the examiner considers a subject that has a chronic condition and multiple recurrences of otitis media to be prone to such Eustachian tube dysfunction.
	Similarly, Chandrasekhar teaches administration of intranasal surfactant by a metered-dose inhaler to reduce opening pressure of the Eustachian tube in OME and acute otitis media.  Increased ET passive opening pressure (POP) causes OME and middle ear effusion causes a further increase in ET POP. See p473, 2nd full par. As a result surfactant appears to be a rational choice for intranasal treatment of ET dysfunction causing OME.  Intranasal nebulized therapy is thought to be effective, but dry aerosolized medication is thought to be superior.  DPPC has already been shown to be effective in covering the lung mucosa when administered.  The method results in sustained treatment that addresses the pathophysiological processes in the repetitive cycle of OME and promotes ME fluid clearance in AOM.  Further, pretreatment was as effective as treatment that is instituted after AOM is identified. See Figure 9.  The goal of OME treatment is prevention of the irreversible changes of chronic otitis media.  Further, the surfactant alone is effective by emerging from the aerosolized spray and quickly traveling to the nasopharyngeal ET orifice then proceeding to the ME space.  It opens the ET allowing fluid to drain into the nasopharynx stopping the cycle of ET dysfunction.  Repeated application is necessary and added benefit was added with increased frequency. See p483, 3rd full par.  Further, Chandrasekhar notes that lowering the ET POP does not appear to reduce the protective function of ET closure. See Id.  Further, resolution of AOM with surfactant alone enhanced ET function and is beneficial even in acute bacterial otitis media because it works as a ‘releasing agent’ “preventing” pathogen th full par.  Further, pathogens induce OME to develop, as they did in experiments 2 and 3, e.g. See abstract. 
	It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to combine Venkatayan and Chandrasekhar to arrive at the claimed methods.  One would be motivated to do so because administration of surfactant alone, including DPPC is known to lower the passive opening pressure of the Eustachian tube, resulting in sustained treatment that addresses the pathophysiological processes in the repetitive cycle of OME and promotes ME fluid clearance in AOM.  Further, pretreatment was as effective as treatment after development, and the use of surfactant alone is shown to work as an agent that prevents the adherence of pathogens to the epithelium and pathogens are a known to induce OME development.  When administered, the claimed agent quickly travels to the nasopharyngeal ET orifice then proceeding to the ME space.  It opens the ET allowing fluid to drain into the nasopharynx stopping the cycle of ET dysfunction.  Lowering the ET POP does not appear to reduce the protective function of ET closure.  Overall, a method of administering the claimed agent by intranasal MDI is taught to (1) lower the passive opening pressure of the ET; and (2) reduce the ability of pathogens to adhere to the epithelium.  Each of these are independent motivations with a reasonable expectation of success to undertake the claimed method to prevent future AOM and OME, and other conditions caused by epithelial pathogens and increase POP of a subject’s ET.  This would have an effect of preventing relapse of OME and AOM, e.g., because it would prevent pathogens that cause future conditions and it would lower the POP of the ET, which leads to the condition.
	All claims are rejected.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D. BARSKY whose telephone number is (571)-272-2795. The examiner can normally be reached on Monday through Friday from 8:30 to 5:30.           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                                                                                                                                                                             

/JARED BARSKY/Primary Examiner, Art Unit 1628